FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Receipt is acknowledged of arguments/remarks filed on 17 February 2022. 
Claims 62-64, 66-68, 70, 74-75, 78, 82-83 and 86-91 are pending and presented for examination herein. 

Priority
Applicant’s declaration filed 7/2/2019 indicates that in this art “cognitive impairment” involves regions of the brain associated with decision making and higher level processing, and thus distinguishes this cognitive impairment from peripheral neuropathy. See page 2. However, Applicant’s provisional applications 61/479431 and 61/479471 only disclose treatment of peripheral neuropathy and not treatment of such cognitive impairment. Cognitive impairment is first disclosed in PCT/US2012/035381; therefore, the instant claims are given a priority date of 4/27/2012, the filing date of PCT/US2012/035381.

Rejections Withdrawn
The rejection of claims 62-64 and 66-68 under 35 U.S.C. 103(a) as being unpatentable over ARGYRIOU (“Either Called ‘‘Chemobrain’’ or ‘‘Chemofog,’’ the Long-Term Chemotherapy-Induced Cognitive Decline in Cancer Survivors Is Real”, Journal of Pain and Symptom Management, Vol. 41, No. 1, pages 126-139, January 2011) in view of YOUNG (“Review of Lithium Effects on Brain and Blood”, Cell Transplantation, Vol. 18, pages 951-975, 2009; cited in IDS filed 06/19/2018), is withdrawn in view of Applicant’s arguments filed 17 February 2022.
The rejection of claims 70, 74-75, 78 and 82-83 under 35 U.S.C. 103(a) as being unpatentable over ARGYRIOU (“Either Called ‘‘Chemobrain’’ or ‘‘Chemofog,’’ the Long-Term Chemotherapy-Induced Cognitive Decline in Cancer Survivors Is Real”, Journal of Pain and Symptom Management, Vol. 41, No. 1, pages 126-139, January 2011) in view of YOUNG (“Review of Lithium Effects on Brain and Blood”, Cell Transplantation, Vol. 18, pages 951-975, 2009; cited in IDS filed 06/19/2018), is withdrawn in view of Applicant’s arguments filed 17 February 2022.
The rejection of claims 86-91 under 35 U.S.C. 103(a) as being unpatentable over SCRIPTURE (“Peripheral Neuropathy Induced by Paclitaxel: Recent Insights and Future Perspectives”, Current Neuropharmacology, 4, page 165-172,2006) in view of YOUNG (“Review of Lithium Effects on Brain and Blood”, Cell Transplantation, Vol. 18, pages 951-975, 2009; cited in IDS filed 06/19/2018), is withdrawn in view of Applicant’s arguments filed 17 February 2022.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-64 and 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No 9700579 in view of ARGYRIOU (“Either Called ‘‘Chemobrain’’ or ‘‘Chemofog,’’ the Long-Term Chemotherapy-Induced Cognitive Decline in Cancer Survivors Is Real”, Journal of Pain and Symptom Management, Vol. 41, No. 1, pages 126-139, January 2011) and YOUNG (“Review of Lithium Effects on Brain and Blood”, Cell Transplantation, Vol. 18, pages 951-975, 2009; cited in IDS filed 06/19/2018). 
Regarding claims 62-64 and 66-68, while claims 1-4, 6, 7, and 9-13 of ‘579 teaches the elements of the method of the instant claims, including coadministration of lithium and paclitaxel, the claims of ‘579 does not teach treatment comprising inhibiting, reducing the likelihood of onset of or ameliorating central nervous system effects of reduced cognition/cognitive impairment in a patient in need cause by the administration of an anti-cancer active agent.
The deficiencies are made up for by the teachings of Argyriou and Young.
Argyriou is primarily directed towards chemotherapy-induced cognitive impairment (CICI) in cancer patients (abstract).
Regarding claims 62-64, Argyriou discloses that chemotherapy-induced cognitive impairment (CICI), also called “chemobrain” or “chemofog” is recognized as a common adverse effect of chemotherapeutic agents (page 127, first column, first paragraph).  Argyriou discloses that 27% of patients that were administered chemotherapy of including paclitaxel were affected by CICI (page 131, first column, first paragraph).  Argyriou discloses that potential confounding factors of CICI include emotional distress associated with the disclosure of cancer diagnosis and/or the administration of chemotherapy represents a strong reason for psychosomatic manifestations in patients with cancer (page 132, second column, fourth paragraph).  Argyriou discloses that a few agents with putative neuroprotective effects have been tested for their efficacy in CICI (paragraph bridging pages 134 and 135).
Argyriou does not teach coadministering to a patient a pharmaceutically effective amount of lithium with the chemotherapeutic agents including paclitaxel (e.g. anti-cancer active agent/taxane).  The deficiency is made up for by the teachings of Young.
Young is primarily directed towards lithium effects on the brain and blood (see entire publication).
Regarding claim 62, Young teaches that lithium has antidepressive effects (page 953, first column, first paragraph). Young teaches that lithium stimulates neurogenesis (page 956, second column, third paragraph).  Young teaches that lithium is a robust neuroprotective agent that prevents apoptosis of neurons through multiple mechanisms (page 958, second column, third paragraph).  Young teaches that lithium treatment prevents neurotoxic effects of a variety of toxins applied to primary cultured neurons (page 959, first column, fourth paragraph).
Regarding claims 66-68, Young lithium carbonate (page 953, first column, third paragraph).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer, to provide neuroprotection against chemotherapy-induced cognitive impairment (CICI), lithium including lithium carbonate with paclitaxel.  The person of ordinary skill in the art would have been motivated to make those modifications because as taught by Argyriou, other neurotoxicity of paclitaxel includes induce cognitive impairment, Argyriou discloses that potential factors of chemotherapy-induced cognitive impairment includes depression, and Argyriou suggests finding a neuroprotective agent against CICI.  While Young teaches that lithium is a robust neuroprotective agent and has anti-depressant effects.  Therefore, one of ordinary skill in the art would have been motivated to apply coadministration of lithium with paclitaxel to treat neurotoxicity induced by paclitaxel including chemotherapy-induced cognitive impairment.   The person of ordinary skill in the art would have reasonably expected success because Argyriou discloses that chemotherapy-induced cognitive impairment (CICI), also called “chemobrain” or “chemofog” is recognized as a common adverse effect of chemotherapeutic agents (page 127, first column, first paragraph).  Argyriou discloses that 27% of patients that were administered chemotherapy of including paclitaxel were affected by CICI (page 131, first column, first paragraph).  Argyriou discloses that potential confounding factors of CICI include emotional distress associated with the disclosure of cancer diagnosis and/or the administration of chemotherapy represents a strong reason for psychosomatic manifestations in patients with cancer (page 132, second column, fourth paragraph).  Argyriou discloses that a few agents with putative neuroprotective effects have been tested for their efficacy in CICI (paragraph bridging pages 134 and 135).  Young teaches that lithium has antidepressive effects (page 953, first column, first paragraph). Young teaches that lithium stimulates neurogenesis (page 956, second column, third paragraph).  Young teaches that lithium is a robust neuroprotective agent that prevents apoptosis of neurons through multiple mechanisms (page 958, second column, third paragraph).  Young teaches that lithium treatment prevents neurotoxic effects of a variety of toxins applied to primary cultured neurons (page 959, first column, fourth paragraph).
Claims 70, 74-75, 78 and 82-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No 9700579 in view of ARGYRIOU (“Either Called ‘‘Chemobrain’’ or ‘‘Chemofog,’’ the Long-Term Chemotherapy-Induced Cognitive Decline in Cancer Survivors Is Real”, Journal of Pain and Symptom Management, Vol. 41, No. 1, pages 126-139, January 2011) and YOUNG (“Review of Lithium Effects on Brain and Blood”, Cell Transplantation, Vol. 18, pages 951-975, 2009; cited in IDS filed 06/19/2018). 
Regarding claims 70, 74-75, 78 and 82-83, while claims 1-4, 6, 7, and 9-13 of ‘579 teaches the elements of the method of the instant claims, including coadministration of lithium and paclitaxel, the claims of ‘579 does not teach treatment comprising inhibiting, reducing the likelihood of onset of or ameliorating central nervous system effects of reduced cognition/cognitive impairment in a patient in need cause by the administration of an anti-cancer active agent.
The deficiencies are made up for by the teachings of Argyriou and Young.
Argyriou is primarily directed towards chemotherapy-induced cognitive impairment (CICI) in cancer patients (abstract).
Regarding claims 70 and 74-75, Argyriou discloses that chemotherapy-induced cognitive impairment (CICI), also called “chemobrain” or “chemofog” is recognized as a common adverse effect of chemotherapeutic agents (page 127, first column, first paragraph).  Argyriou discloses that 27% of patients that were administered chemotherapy of including paclitaxel were affected by CICI (page 131, first column, first paragraph).  Argyriou discloses that potential confounding factors of CICI include emotional distress associated with the disclosure of cancer diagnosis and/or the administration of chemotherapy represents a strong reason for psychosomatic manifestations in patients with cancer (page 132, second column, fourth paragraph).  Argyriou discloses that a few agents with putative neuroprotective effects have been tested for their efficacy in CICI (paragraph bridging pages 134 and 135).
Argyriou does not teach coadministering to a patient a pharmaceutically effective amount of lithium with the chemotherapeutic agents including paclitaxel (e.g. anti-cancer active agent/taxane).  The deficiency is made up for by the teachings of Young.
Young is primarily directed towards lithium effects on the brain and blood (see entire publication).
Regarding claim 70, Young teaches that lithium has antidepressive effects (page 953, first column, first paragraph). Young teaches administration of lithium including before another drug to treat the drugs induced negative effect (page 955, second column, second paragraph).  Young teaches that lithium stimulates neurogenesis (page 956, second column, third paragraph).  Young teaches that lithium is a robust neuroprotective agent that prevents apoptosis of neurons through multiple mechanisms (page 958, second column, third paragraph).  Young teaches that lithium treatment prevents neurotoxic effects of a variety of toxins applied to primary cultured neurons (page 959, first column, fourth paragraph).
Regarding claims 78 and 82-83, Young lithium carbonate (page 953, first column, third paragraph).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer, to provide neuroprotection against chemotherapy-induced cognitive impairment (CICI), lithium including lithium carbonate before paclitaxel.  The person of ordinary skill in the art would have been motivated to make those modifications because as taught by Argyriou, other neurotoxicity of paclitaxel includes induce cognitive impairment, Argyriou discloses that potential factors of chemotherapy-induced cognitive impairment includes depression, and Argyriou suggests finding a neuroprotective agent against CICI.  While Young teaches that lithium is a robust neuroprotective agent and has anti-depressant effects.  Therefore, one of ordinary skill in the art would have been motivated to apply coadministration of lithium with paclitaxel to treat neurotoxicity induced by paclitaxel including chemotherapy-induced cognitive impairment.   The person of ordinary skill in the art would have reasonably expected success because Argyriou discloses that chemotherapy-induced cognitive impairment (CICI), also called “chemobrain” or “chemofog” is recognized as a common adverse effect of chemotherapeutic agents (page 127, first column, first paragraph).  Argyriou discloses that 27% of patients that were administered chemotherapy of including paclitaxel were affected by CICI (page 131, first column, first paragraph).  Argyriou discloses that potential confounding factors of CICI include emotional distress associated with the disclosure of cancer diagnosis and/or the administration of chemotherapy represents a strong reason for psychosomatic manifestations in patients with cancer (page 132, second column, fourth paragraph).  Argyriou discloses that a few agents with putative neuroprotective effects have been tested for their efficacy in CICI (paragraph bridging pages 134 and 135).  Young teaches that lithium has antidepressive effects (page 953, first column, first paragraph). Young teaches administration of lithium including before another drug to treat the drugs induced negative effect (page 955, second column, second paragraph).  Young teaches that lithium stimulates neurogenesis (page 956, second column, third paragraph).  Young teaches that lithium is a robust neuroprotective agent that prevents apoptosis of neurons through multiple mechanisms (page 958, second column, third paragraph).  Young teaches that lithium treatment prevents neurotoxic effects of a variety of toxins applied to primary cultured neurons (page 959, first column, fourth paragraph).
Regarding the limitation of “lithium is co-administered to the patient between one to four hours prior to the administration of the anti-cancer active agent” (e.g. claim 86), Young teaches administration of lithium including before the administration of another drug to treat the drugs induced negative effect (page 955, second column, second paragraph).  Routine optimization of the time before lithium is administered (e.g. determine how early and how late) would have led to the claimed range of between one to four hours prior to administration of paclitaxel to treat neurotoxicity induced by paclitaxel including peripheral neuropathy because Young teaches administration of lithium including before the administration of another drug to treat the drugs induced negative effect.

Claims 86-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No 9700579 (hereafter ‘579) in view of YOUNG (“Review of Lithium Effects on Brain and Blood”, Cell Transplantation, Vol. 18, pages 951-975, 2009; cited in IDS filed 06/19/2018). 
Regarding claims 86-91, claims 1-4, 6, 7, and 9-13 of ‘579 teach all of the elements of the method of the instant claims, including the treatment of peripheral neuropathy caused by chemotherapy with paclitaxel using coadministration of the same species of lithium salts as in the instant claims.
The claims of ‘579 do not recite lithium is co-administered to the patient between one to four hours prior to the administration of the anti-cancer active agent.  The deficiency is made up for by the teachings of Young.
Regarding claim 86, Young teaches administration of lithium including before another drug to treat the drugs induced negative effect (page 955, second column, second paragraph).  Young teaches that lithium increases nerve growth factor in the rat hippocampus (page 955, first column last paragraph).  Young teaches that lithium stimulates neurogenesis (page 956, second column, third paragraph).  Young teaches that lithium is a robust neuroprotective agent that prevents apoptosis of neurons through multiple mechanisms (page 958, second column, third paragraph).  Young teaches that lithium treatment prevents neurotoxic effects of a variety of toxins applied to primary cultured neurons (page 959, first column, fourth paragraph).
Regarding claims 89-91, Young lithium carbonate (page 953, first column, third paragraph).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer, for treatment of peripheral neuropathy, lithium including lithium carbonate before paclitaxel.  The person of ordinary skill in the art would have been motivated to make those modifications because Young teaches administration of lithium including before another drug to treat the drugs induced negative effect, Young teaches that lithium increases nerve growth factor in the brain and that lithium treatment prevents neurotoxic effects of a variety of toxins.  Therefore, one of ordinary skill in the art would have been motivated to administer lithium including lithium carbonate prior to paclitaxel to treat peripheral neuropathy induced by paclitaxel.   The person of ordinary skill in the art would have reasonably expected success because Young teaches administration of lithium including before another drug to treat the drugs induced negative effect (page 955, second column, second paragraph).  Young teaches that lithium increases nerve growth factor in the rat hippocampus (page 955, first column last paragraph).  Young teaches that lithium stimulates neurogenesis (page 956, second column, third paragraph).  Young teaches that lithium is a robust neuroprotective agent that prevents apoptosis of neurons through multiple mechanisms (page 958, second column, third paragraph).  Young teaches that lithium treatment prevents neurotoxic effects of a variety of toxins applied to primary cultured neurons (page 959, first column, fourth paragraph).
Regarding the limitation of “lithium is co-administered to the patient between one to four hours prior to the administration of the anti-cancer active agent” (e.g. claim 86), Young teaches administration of lithium including before the administration of another drug to treat the drugs induced negative effect (page 955, second column, second paragraph).  Routine optimization of the time before lithium is administered (e.g. determine how early and how late) would have led to the claimed range of between one to four hours prior to administration of paclitaxel to treat neurotoxicity induced by paclitaxel including peripheral neuropathy because Young teaches administration of lithium including before the administration of another drug to treat the drugs induced negative effect.

Response to the Declarations
The declarations under 37 CFR 1.132 filed 17 February 2022 are insufficient to overcome the rejection of claims 62-64, 66-68, 70, 74-75, 78, 82-83 and 86-91 on the ground of nonstatutory double patenting based upon claims 1-13 of U.S. Patent No 9700579 (hereafter ‘579) in view of ARGYRIOU and YOUNG  as set forth in the last Office action because:  The declared opinion by John H. Krystal suggests that a patient treated for cancer with chemotherapy who is seeking psychiatric treatment for depression would not be treated with lithium but instead would be treated with approved agents that are commonly used to treat the type of depression that might occur secondary to a cancer diagnosis or concurrent with cancer chemotherapy.  The declared opinion by Maryam B. Lustberg suggests that lithium would not be prescribed to chemotherapy patient to treat any mood disorder which has occurred as a consequence of the diagnosis or treatment of cancer because the mood disorders which are commonly experienced in cancer patients are not treated with lithium. The declarations do not overcome the nonstatutory double patenting rejection because claims 1-13 of ‘579 recites a method for treating neuropathy which is a condition of the central nervous system and the method comprises co-administering to the patient a pharmaceutically effective amount of lithium with an anti-cancer active agent including a taxane, a vinca alkaloid or a mixture thereof.  Argyriou discloses that chemotherapy-induced cognitive impairment (CICI), also called “chemobrain” or “chemofog” is recognized as a common adverse effect of chemotherapeutic agents (page 127, first column, first paragraph).  Argyriou discloses that 27% of patients that were administered chemotherapy of including paclitaxel were affected by CICI (page 131, first column, first paragraph).  Young teaches that lithium is a robust neuroprotective agent that prevents apoptosis of neurons through multiple mechanisms (page 958, second column, third paragraph).  Young teaches that lithium treatment prevents neurotoxic effects of a variety of toxins applied to primary cultured neurons (page 959, first column, fourth paragraph).  Therefore, from the method claimed in claims 1-13 of ‘579 and the teachings of Argyriou and Young, it would have been prima facie obvious for one of ordinary skill in the art to apply the method of claims 1-13 of ‘579 treat neurotoxic conditions caused by chemotherapeutic agents including chemotherapy-induced cognitive impairment (CICI) and expected that the lithium would also provide neuroprotection and  prevent neurotoxic effects for those chemotherapeutic agent causing conditions including chemotherapy-induced cognitive impairment (CICI).
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application.  In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
As discussed above, the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness (described above).  The record may establish a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness.  See MPEP § 716.

Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619









	/Robert T. Crow/            Primary Examiner, Art Unit 1634